Title: From George Washington to Brigadier General Casimir Pulaski, 4 February 1778
From: Washington, George
To: Pulaski, Casimir



Sir
Head Quarters [Valley Forge] 4th Feby 1778.

I have received your two Letters of 29th and 31st of last month; the forming any considerable Deposit of Forage at Trenton, while you have so small a Force to protect it does not appear to me advisable, as the Enemy may with the greatest facility destroy it.

My approbation of Capt. Craigs appointment was signified in my last Letter; I cannot at any rate consent to your giving Mr Zelienski the Commission of first Lieutenant; his Character has not yet been cleared from a charge of a very serious nature brought against him by Colonel Moylen, and this circumstance apart, which is of itself a sufficient reason for at least suspending his appointment—there may be a concurrence between him and other Officers who may have better pretensions. a Court Martial ought immediately to be held for the Trial of this Gentleman in pursuance of the order given long since—I am not at liberty to take notice of any exparte relation in affairs of this nature, whatever evidence you may have in favor of Mr Zelienski will properly come before the Court, and when I am furnished with their proceedings I shall be able to judge of the matter.
The Committee have now under consideration, the means of recruiting and remounting the Cavalry, their determination will be transmitted for your government, as soon as it is made.
You will be pleased to transmit me an exact Return of the Cavalry immediately—and hereafter to continue to make accurate weekly Returns—I am desirous of submitting your Pattern Saddle to the inspection of the Committee, you will therefore send it to Camp without delay.
As Mr Worsham is so well recommended by the Officers of his Regiment, I have no objection to his filling one of the vacancies in it. I am Sir &c.

P.S. Inclosed is a Letter to Governor Livingston relative to the three Troops of Jersey horse.
The bearer will deliver one thousand Flints for the ⟨use of the Cavalry⟩.

